UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August27, 2010 (August26, 2010) (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-02217 (Commission File Number) 58-0628465 (IRS Employer Identification No.) One Coca-Cola Plaza Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (404)676-2121 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. Effective August 26, 2010, The Coca-Cola Company ("TCCC") withdrew its required notification with the Canadian Competition Bureau in order to provide the Competition Bureau with additional time to review TCCC'sproposal to acquire all of the North American business of Coca-Cola Enterprises Inc. TCCC refiled its notification on August 27, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE COCA-COLA COMPANY (REGISTRANT) Date: August 27, 2010 By: /s/ William D. Hawkins III Name: William D. Hawkins III Title: Vice President, General Tax Counsel andAssistant Treasurer
